DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7, 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akdag (US 2013/0141902).
Regarding claim 1, Akdga discloses a reinforced post comprising: 
a baseplate 12 (Fig 1-3B);
a reinforcement member 11 having at least one channel 13, each said channel for receiving a bolt (Fig 2, 3B);
said baseplate 12 having a hole 15 for each said channel 13 (Fig 3B);

a hollow post 21 positioned over said reinforcement member 11 (Fig 1, 3A, 3B).
Regarding claim 3, Akdga discloses said baseplate 12 is mounted to a surface (Fig 1).
Regarding claim 4, Akdga discloses said hollow post 11 has a snug fit over said reinforcement member 11 (Fig 3B).
Regarding claim 5, Akdga discloses the outer geometry of said reinforcement member 11 corresponds to the inner geometry of said hollow post 21 (Fig 3B).
Regarding claim 7, Akdga discloses said hollow post 21 is secured to said reinforcement member 11 with screws, or bolts 52 (Fig 3A, 3B).
Regarding claim 10, Akdga discloses said channel 13 has an opening for drainage (Fig 2), (space between end sides of the channel in the same manner than applicant’s openings 28 formed between end sides of channels 26). 
Regarding claim 11, Akdga discloses said reinforcement member 11 has
grooves 16 along it length capable of being for drainage (Fig 2).
Regarding claim 12, Akdga discloses said hollow post 21 is connected to a sign (Par 0035).
Regarding claim 13, Akdga discloses said reinforcement member 11 having four said channels 13 (Fig 3B).
Regarding claim 14, Akdga discloses said reinforcement member 11 having four said channels 13 and said baseplate 12 having four said holes corresponding to said channels (Fig 3B). 
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 2, 6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akdag (US 2013/0141902).
Regarding claim 2, Akdga discloses as discussed in claim 1, but does not disclose each said hole is counter sunk or recessed into said baseplate for bolt clearance. However, Akdga discloses recessed slots 14 in the base 12 (Fig 2). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the holes 15 to be recessed in order to accommodate the head of the bolt and the washer.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
Regarding claim 6, Akdga discloses as discussed in claim 1, but does not disclose the outer walls of said reinforcement member are at least partially in contact with the inner walls of said hollow post. However, it would have been an obvious engineering design to have the outer walls of said reinforcement member at least partially in contact with the inner walls of said hollow post when is desired to provide a tighter connection between the reinforcement member and the hollow post.
Regarding claim 9, Akdga discloses as discussed in claim 1, but does not disclose said reinforcement member is any length between 6 inches and the length of said hollow post. However, it would have been an obvious matter of design choice to modify the length of the reinforcement member as claimed, since such a modification would have involved a mere change in the length of the reinforcement member according to the required structural capabilities of the reinforcement member. A change in length is generally recognized as being within the level of ordinary skill in the art.

8.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akdag (US 2013/0141902) in view of Milbright (US 4,388,787). Akdga discloses as discussed in claim 1, but does not disclose said hollow post has a weephole for drainage. However, Milbright discloses a hollow portion of a post 31 including weep holes 35 (Fig 1, 3). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hollow post to include weep holes as taught by Milbright in order to provide drainage of moisture.  Such a combination, to one of ordinary skill in the art, would have .

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281. The examiner can normally be reached 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
03/05/2022